Title: From John Quincy Adams to Thomas Boylston Adams, 21 April 1810
From: Adams, John Quincy
To: Adams, Thomas Boylston



N. 6
St: Petersburg 21. April 1810.

I have already drawn for three hundred pounds Sterling, of the credit, for which Mr: Gray gave me a letter upon his correspondents here. He will call upon you for the money; which does not quite amount to the balance I left in your hands for the purpose—I have written to you that I shall in all probability be compelled to draw upon you for more, but as by the course of exchange I draw at great loss, I shall put off this evil day as long as possible—If you should be under the necessity of selling any of my property to meet my drafts, Mr: Gray, upon whose credit I shall draw, will allow time to avoid any unnecessary sacrifice—I would not wish you therefore to reserve any considerable sum upon hand for such contingencies; but as fast as you possibly can, to pay off my debts in America—They give me more concern than those, which I expect to make here—When they are entirely discharged, I shall be less reluctant and better able to call upon you to maintain the necessities of my condition here.
We have not heard directly from America since I wrote you last. The winter here is not yet broken up—Although the Sun is above the horizon, already as large a proportion of the day, as in Boston at the Summer Solstice, the river is yet as solid as a rock of marble, and it is but two nights since, that Fahrenheit’s thermometer was down at two degrees below 0. which is colder than it was in the course of three winters that I kept a register of the Thermometer at Washington—In the day time however the power of the Sun begins to produce some effect, and in another fortnight it is probable the river will be open—We expect them to hear soon and frequently from home, and we shall then also we hope, have frequent opportunities of writing to our friends.
I have hitherto scarcely written you any thing upon the political affairs of Europe—Events which in ordinary times, would be considered as of extraordinary magnitude succeed one another in such rapid succession, that I should hardly have had the means of sending away a view of the public appearance of Europe, before it would have assumed a new one. At the time when I embarked at Charlestown, a War almost universal was raging upon this Continent—Since then the Peace of Sweden has been concluded with Russia, with Denmark and with France—that of France and Russia has been concluded with Austria, has been succeeded by the dissolution of marriage between the Emperor Napoleon, and his second marriage with the eldest daughter of the Emperor of Austria—The consequences anticipated from this last Event, the most unexpected of any of those which I have mentioned are greater than from all the others together—It has not only given the most cheering hopes to the house of Austria, that it will be preserved from the downfall of the Bourbons, but the whole Continent of Europe considers it as a pledge of future peace and tranquility, which may very possibly not be realized. Its tendency to consolidate and give stability to the new Imperial Family of France is more obvious and more certain—Napoleon is the Croesus of the age; and those who believe that the Universe is governed by the Wisdom and Goodness of a superior being can only recur to the caution of Solon; and beware pronouncing upon a man’s Fortune, untill they have witnessed his end.
In the mean time every thing that occurs in the world seems to be fashioned in subserviency to his views—British Politicians, and their disciples throughout the world, have hitherto found no other expedient, than to stimulate resistance against him where it could not fail to be subdued, and to stigmatize the victims which they have successively offered up in sacrifice to him.—He said or wrote on a late occasion that the Genius of France had directed the British Government in their expedition to the Scheldt; but a Genius favorable to him appears to have inspired the British Councils, from the moment when in the face of their engagements they set him at defiance, to keep possession of the island of Malta. To those who feel a real concern for the Independence of Nations, and the liberties of mankind, it is truly mortifying to observe the little men, and the little means by which the great powers and resources of England are wasted in this contest—When we read in antient history the final struggle between Rome and Carthage, we see the Triumph of one system of political institutions over another, but the greatest man is on the vanquished side—Now we have a more melancholy Spectacle; the superior system of political Institutions, defeated by the individual imbecility of its supporters—That it may remain no secret to the world, a Parliamentary Enquiry has been many weeks employed to expose it in its minutest and most disgusting details—The Expedition to Walcheren is but a single specimen of the manner in which the great affairs of the British Nation are managed—It appears to have been undertaken, in the face of what to men of common sense must have been considered as demonstration of its impracticability—Its conduct was then committed to a man, who would hardly have been fit to take possession of a place after its capitulation—Twenty thousand men, are sent into the midst of a notorious pestilence; and when the physician general of the army is ordered to go to their relief, he positively refuses on the avowed ground that he knows nothing about contagious distempers—When this wise undertaking comes to its natural termination, the Ministers try to throw the blame of the failure upon their Colleague the General—The General puts it off upon his Coadjutor the Commander of the fleet—One intrigues against his associates, with the king—Another betrays his friend by a sham defence of him in Parliament—Ignorance and Folly appear alike conspicuous in all, and these are the antagonists who are to maintain the balance of the world against the Genius and the Fortune of Bonaparte.
The choice of Mr: Jackson, and the manner in which he executed his mission in America furnishes another Chapter for the same History, perfectly corresponding with it in its characteristic features—Fortunately both for England and for us, when Mr: Jackson’s hard studied vivacities and their effects come back to Europe the factious and spirited Gentleman who had sent him out to repair the cracks and flaws of his Master’s dignity, was laid up with a lame leg caught in the attempt to trip up the heels of a ministerial Colleague, and was enjoying the leisure of a temporary retirement from the Cabinet—His Successor, of whose personal character I have little knowledge, appears at least to be gifted with a little more discretion, and has not undertaken to bear out Mr: Jackson, in his lofty pretensions and fiery temper—What the actual State of our affairs with England is, I am not authentically informed; but the rumours of the Gazettes announce that a new Convention has been signed by Mr: Pinckney and the Marquis of Wellesley, to take effect in case it should be ratified by the American Government.
It is much to be wished that this may be true—If it should prove so, and our commercial and amicable intercourse with England should be restored, I am persuaded that France, and her dependents will follow the example—At present they are heaping outrage upon outrage, in their treatment of us—If our merchants have not been allowed to arm their vessels, nine-tenths of those which may hazard a European voyage, will meet no other reception  than seizure and confiscation—But if we could once make an arrangement with England, consistent with our rights and our honour, our Commerce is competent to defend itself against all other force that it would meet upon the Ocean, and to teach once more a lesson of forbearance and moderation to France, and all her dependents—Would, I might see that day!
Remember us duly to all our dear friends around you—We enjoy as good health, as this excessively severe climate can be expected to admit—I have received the Patriot down only to the 4th: of November and read its columns with great interest and pleasure—The letter to Congress in 1781. about the invasion of Zealand, by the English was a prophesy, just now fulfilled.
Ever affectionately your’sA.
